 

 

** INBOUND NOTIFICATION : FAX RECEIVED SUCCESSFULLY **

TIME RECEIVER-ASE 2:21-CcV-00364-JMY Riagtenagiat 25-1 Fubar fan/1 Gheds Pageut of 4

August 16, 2021 at 11:58:40 AM EDT McGuirewoods LLP 115 Received

 

McGuireWoods LLP 8/16/2021 11:56:46 AM PAGE 17004 Fax 5erver

McGUIREWOODS

Number of Pages (including Fax cover sheet): 4 | DATE: 8/16/2021 11:56:26 AM
If all pages are not received, please call the Fax Operator indicated below.

 

 

 

 

 

 

 

 

 

TO: The Hon. John Milton Younge
OFFICE/COMPANY/FIRM:

PHONE NUMBER: FAX NUMBER: 267-299-7368
FROM:

OFFICE: Baltimore DIRECT FAX #:

 

 

SENDER'S DIRECT DIAL PHONE NUMBER:

 

 

REMARKS:

 

 

 

 

 

 

Baltimore, MD 410/659-4599 404/443-5500 404/443-5500

This Fax is intended for the recipient indicated above. It may be confidential or protected from disclosure by the attorney-client
privilege or work-preduct doctrine. If you have received this Fax in error, please destroy it immediately. Thank you.

 

 

 

 

 
McGuireWoods LLP 8/16/2021 11:56:46 AM PAGE 2/004 Fax Server
Case 2:21-cv-00364-JMY Document 25-1 Filed 08/16/21 Page 2 of 4

McGuireWoods LLP

506 East Pratt Street

Suite 1000

Baltimore MD 21202
Phone: 410.659.4400
Fax: 410.659.4599

www. mcguirewoods.com

Ad T. Si oe pea ge ee i i .
piece ao.ssesat> WAC IRE VYOODS ae ee ese sags

August 16, 2021

VIA FAX - 267-299-7368

The Hon. John Milton Younge

U.S. District Court for the Eastern District of Pennsylvania
4007 U.S. Courthouse

601 Market Street

Philadelphia, Pennsylvania 19106

Courtroom 4-A

RE: Schretberger v. Doe, et aL, Case No. 2:21-cv-00364-JMY
Consent Request for Extension of Time To Answer or Otherwise Respond to
Plaintiff's Complaint

Dear Judge Younge:

McGuireWoods LLP has been retained to represent SNP Schneider-Neureither & Partner,
SE (“SNP SE”) in the above-referenced matter.

Pursuant to the Your Honor’s Policies and Procedures, I write to request that the Court
grant SNP SE until September 1, 2021 to file an answer or to otherwise respond to the Complaint
filed by Plaintiff Jillian Schrotberger (“Plaintiff”) (Doc. No. 1). SNP SE learned only on August
10, 2021 that it was served in this matter on June 23, 2021 when Plaintiff filed her Affidavit of
Service (Doc No. 24). Based on the date of service, SNP SE’s deadline to answer or otherwise
respond to the Complaint has passed.

We have conferred with counsel for Plaintiff, and Plaintiff consents to the requested
extension. This extension will permit SNP SE time to prepare a response to Plaintiff s
Complaint, and it is SNP SE’s first request for an extension in this matter. The requested
extension will not prejudice any party, and will not impact any other pending deadlines.

Accordingly, SNP SE respectfully requests that the Court permit it until and including
September 1, 2021 to answer or otherwise respond to Plaintiff's Complaint. A proposed Order is
enclosed.

Respectfully submitted,

/3/ Adam T. Simons

Adam T. Simons

Atlanta | Austin | Baltimore | Charlotte | Charlottesville | Chicago | Dallas | Houston | Jacksonville | London | Los Angeles - Century City
Los Angeles - Downtown | New York | Norfolk | Pittsburgh | Raleigh | Richmond | San Francisco | Tysons | Washington, D.C.
McGuireWoods LLP 8/16/2021 11:56:46 AM PAGE 3/004 Fax Server
Case 2:21-cv-00364-JMY Document 25-1 Filed 08/16/21 Page 3 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JILLIAN SCHROTBERGER,
CIVIL ACTION
Vv.
NO. 21-364-JMY
JOHN DOE, et al.

ORDER

AND NOW, this day of August, 2021, upon consideration of Defendant SNP

Schneider-Neureither & Partner, SE’s (“SNP SE”) attached Consent Request for Extension of

Time to Answer or Otherwise Respond to Plaintiff's Complaint, it is ORDERED that the Request

is GRANTED, and the deadline for SNP SE to answer, move, or otherwise respond to Plaintiffs

Complaint is extended to and including September 1, 2021.

BY THE COURT:

 

JUDGE JOHN MILTON YOUNGE
McGuireWoods LLP 8/16/2021 11:56:46 AM PAGE 4/004 Fax Server
Case 2:21-cv-00364-JMY Document 25-1 Filed 08/16/21 Page 4 of 4

CERTIFICATE OF SERVICE
Thereby certify that a copy of the foregoing was served on all counsel of record in this
matter via email on August 16, 2021 as follows:
Lorena F. Ahumada (lahumada@kleinbard.com)
Matthew H. Haverstick (mhaverstick@kleinbard.com)
Enric J. Schreiner (eschreiner@kleinbard.com)
Samantha G. Zimmer (szimmer(@kleinbard.com)

Counsel for Plaintiff Jillian Schrotberger

Gregory S. Hyman (ghyman@kdvlaw.com)
Katharine W. Fogarty (kfogarty@kdvlaw.com)

Counsel for SNP Transformations, Inc.

Neal Robert Troum (ntroum@lawsegr.com)
George M. Vinci, Jr. (gvinci@lawsgr.com)

Counsel for SN Assets Americas LLC

/3/ Adam T. Simons
